DENY and Opinion Filed December 20, 2019




                                            S   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-01556-CV

  IN RE HAROON RASHEED, SOLAR HEALTH P.A., HRMD MANAGEMENT LLC,
 TEXAS PAIN PHYSICIANS AND INTEGRATED HOSPITAL SPECIALISTS, Relators

                           Original Proceeding from the 95th District Court
                                        Dallas County, Texas
                                 Trial Court Cause No. DC-17-04492

                                MEMORANDUM OPINION
                              Before Justices Myers, Schenck, and Reichek
                                      Opinion by Justice Reichek
        Before the Court is relators’ December 19, 2019 petition for writ of mandamus, seeking to

vacate the trial court’s order granting a continuance on relators’ no-evidence motion for summary

judgment.

        Entitlement to mandamus relief requires relator to show both that a trial judge has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and the

mandamus record, as well as the response, we conclude relators have not shown they are entitled

to the relief requested.
                                                   2


        Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                       /Amanda L. Reichek/
                                                       AMANDA L. REICHEK
                                                       JUSTICE
191556F.P06




                                                  –2–